 



Exhibit 10.1
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS PURSUANT TO THE
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
2006 STOCK INCENTIVE PLAN
     THIS AGREEMENT, dated as of [     ], 2007 (this “Agreement”), between Town
Sports International Holdings, Inc. (the “Company”) and [     ] (the
“Participant”).
Preliminary Statement
     The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has authorized this grant of a non-qualified stock option (the
“Option”) on [ ], 2007 (the “Grant Date”), to purchase the number of shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), set
forth below to the Participant, as a Non-Employee Director of the Company.
Unless otherwise indicated, any capitalized term used but not defined herein
shall have the meaning ascribed to such term in the Town Sports International
Holdings, Inc. 2006 Stock Incentive Plan (as the same may be amended from time
to time, the “Plan”). A copy of the Plan as in effect on the date hereof and
prospectus has been delivered to the Participant. By signing and returning this
Agreement, the Participant acknowledges having received and read a copy of the
Plan as in effect on the date hereof and prospectus and agrees to comply with
the Plan, this Agreement and all applicable laws and regulations.
     Accordingly, the parties hereto agree as follows:
     1.      Tax Matters. No part of the Option granted hereby is intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended.
     2.      Grant of Option. Subject in all respects to the Plan and the terms
and conditions set forth herein and therein, the Participant is hereby granted
an Option to purchase from the Company [     ] shares of Common Stock (the
“Option Shares”), at a price per share of $[     ] (the “Option Price”), which
may not be less than Fair Market Value on the Grant Date.
     3.      Vesting and Exercise.
     (a) Except as set forth in Section 3(c), the Option shall vest and become
exercisable in [one] installment[s] as provided below, which shall be
cumulative. To the extent that the Option has become vested and exercisable as
provided below, the Option thereafter may be exercised by the Participant, in
whole or in part, at any time or from time to time prior to the expiration or
earlier termination of the Option as provided herein and in accordance with
Section 6.3(d) of the Plan, including, without limitation, the filing

 



--------------------------------------------------------------------------------



 



of such written form of exercise notice, if any, as may be required by the
Committee or the Company and the payment in full of the Option Price multiplied
by the number of Option Shares underlying the portion of the Option exercised.
Upon expiration of the Option, the Option shall be canceled and no longer
exercisable. The following table indicates each date upon which the Participant
shall be vested and entitled to exercise the Option with respect to the
percentage of the Option Shares indicated beside such date, provided that the
Participant has not had a Termination any time prior to such date (each of the
dates set forth below being herein called a “Vesting Date”):

      Vesting Date   Percentage of Option Shares [                    ]  
[          ]%

     (b)     There shall be no proportionate or partial vesting in the periods
prior to each Vesting Date and all vesting shall occur only on the appropriate
Vesting Date, provided that the Participant has not had a Termination at any
time prior to such Vesting Date.
     (c)     The Option will become fully vested on a Change in Control.
     (d)     In consideration for the grant of the Option and in addition to any
other remedies available to the Company, the Participant acknowledges and agrees
that the Option is subject to the provisions in the Plan regarding any
Detrimental Activity. If the Participant engages in any Detrimental Activity
prior to the exercise of the Option, then the Option shall terminate and expire
as of the date the Participant engaged in such Detrimental Activity. As a
condition of the exercise of the Option, the Participant shall be required to
certify (or be deemed to have certified) at the time of exercise in a manner
acceptable to the Company that the Participant is in compliance with the terms
and conditions of the Plan and that the Participant has not engaged in, and does
not intend to engage in, any Detrimental Activity. If the Participant engages in
any Detrimental Activity, then, in accordance with the terms of the Plan, the
Company shall be entitled to recover from the Participant, and the Participant
shall pay over to the Company, an amount equal to any gain realized as a result
of the exercise (whether at the time of exercise or thereafter).
     4.     Option Term. The term of the Option shall be 10 years after the
Grant Date and the Option shall expire at 5:00 p.m. (New York City time) on the
10th anniversary of the Grant Date, subject to earlier termination in the event
of the Participant’s Termination as specified in Section 5.

 



--------------------------------------------------------------------------------



 



     5.     Termination.
     (a)     Subject to Section 4, the terms of the Plan and this Agreement, the
Option, to the extent vested at the time of the Participant’s Termination, shall
remain exercisable as provided in Section 11.1(a) of the Plan.
     (b)     Any portion of the Option that is not vested as of the date of the
Participant’s Termination for any reason shall terminate and expire as of the
date of such Termination.
     6.     Restriction on Transfer of Option. No part of the Option shall be
subject to Transfer other than by will or by the laws of descent and
distribution. During the lifetime of the Participant, the Option may be
exercised only by the Participant or the Participant’s guardian or legal
representative. The Option shall not be subject to levy by reason of any
execution, attachment or similar process. Upon any attempt to Transfer the
Option or in the event of any levy upon the Option by reason of any execution,
attachment or similar process contrary to the provisions hereof, the Option
shall immediately and automatically become null and void.
     7.     Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Option Shares unless and until the Participant
has become the holder of record of the Option Shares. No adjustments shall be
made to the Option, the Option Shares or the Option Price for dividends in cash
or other property, distributions or other rights in respect of any Option
Shares, except as otherwise may be specifically provided for in the Plan. No
shares of Common Stock shall be issued unless and until payment therefor has
been made or provided and the conditions set forth in Section 15.6 of the Plan
are satisfied.
     8.     Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire agreement and understanding of the parties with respect to the
subject matter hereof and supersedes any prior agreements and understandings
(whether written or oral) between the Company and the Participant with respect
to the subject matter hereof.
     9.     Notices. Any notice or communication given hereunder (each a
“Notice”) shall be in writing and shall be sent by personal delivery, by courier
or by United States mail (registered or certified mail, postage prepaid and
return receipt requested), to the appropriate party at the address set forth
below:

 



--------------------------------------------------------------------------------



 



If to the Company, to:
Town Sports International Holdings, Inc.
888 Seventh Avenue
New York, New York 10106
Attention: Richard Pyle
with a copy to:
Town Sports International Holdings, Inc.
888 Seventh Avenue (25th Floor)
New York, New York 10106
Attention: Robert Herbst, General Counsel
     If to the Participant, to the address for the Participant on file with the
Company; or such other address or to the attention of such other person as a
party shall have specified by prior Notice to the other party. Each Notice will
be deemed given and effective upon actual receipt (or refusal of receipt).
     10.     No Obligation to Continue Directorship. This Agreement is not an
agreement of directorship. This Agreement does not guarantee that the Company or
its Affiliates will retain, or to continue to retain, the Participant as a
director or in any other capacity during all or any part of the term of this
Agreement, including but not limited to any period during which any Option is
outstanding, nor does it modify in any respect any right of the Company or of
any Affiliate of the Company to terminate or modify the Participant’s
directorship or compensation.
     11.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.
     12.     Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.
     13.     Consent to Jurisdiction. In the event of any dispute, controversy
or claim between the Company or any Affiliate and the Participant in any way
concerning, arising out of or relating to the Plan or this Agreement (a
“Dispute”), including without limitation any Dispute concerning, arising out of
or relating to the interpretation, application or enforcement of the Plan or
this Agreement, the parties hereby (a) agree and consent to the personal
jurisdiction of the courts of the State of New York located in New York County
and/or the Federal courts of the United States of America located in the
Southern District of New York (collectively, the “Agreed Venue”) for resolution
of any such Dispute, (b) agree that those courts in the Agreed Venue, and

 



--------------------------------------------------------------------------------



 



only those courts, shall have exclusive jurisdiction to determine any Dispute,
including any appeal, and (c) agree that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York. The parties also hereby irrevocably (i) submit to the
jurisdiction of any competent court in the Agreed Venue (and of the appropriate
appellate courts therefrom), (ii) to the fullest extent permitted by law, waive
any and all defenses the parties may have on the grounds of lack of jurisdiction
of any such court and any other objection that such parties may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court (including without limitation any defense that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum), and (iii) consent to service of process in any such suit, action or
proceeding, anywhere in the world, whether within or without the jurisdiction of
any such court, in any manner provided by applicable law. Without limiting the
foregoing, each party agrees that service of process on such party pursuant to a
Notice as provided in Section 9 shall be deemed effective service of process on
such party. Any action for enforcement or recognition of any judgment obtained
in connection with a Dispute may enforced in any competent court in the Agreed
Venue or in any other court of competent jurisdiction.
     14.     Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
[Remainder of Page Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

            Company:

TOWN SPORTS INTERNATIONAL
HOLDINGS, INC.
      By:           Name:           Title:             Director:              
[Name]           

 